Exhibit 10.1

 

FORM OF

 

INDEMNIFICATION AGREEMENT(1)

 

AGREEMENT, executed this [Note 2], among GNC Acquisition Holdings Inc., a
Delaware corporation (the “Company”), and [Note 1] (the “Indemnitee”), and, with
respect to its guarantee set forth on the signature pages hereto only, General
Nutrition Centers, Inc. a Delaware corporation (“Centers”) and wholly owned
subsidiary of the Company.

 

WHEREAS, it is essential to the Company to retain and attract the most capable
persons available as directors and officers of the Company and its subsidiaries
(including Centers);

 

WHEREAS, Indemnitee is a director of the Company and Centers;

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability to enhance Indemnitee’s continued service to the Company and
its subsidiaries in an effective manner, the increasing difficulty in obtaining
satisfactory director and officer liability insurance coverage, and in part to
provide Indemnitee with specific contractual assurance that indemnification will
be available to Indemnitee (regardless of, among other things, any change in the
composition of the Board or acquisition transaction relating to the Company),
the Company and Centers wish to provide in this Agreement for the
indemnification of and the advancing of expenses to Indemnitee to the fullest
extent (whether partial or complete) permitted by law and as set forth in this
Agreement, and, to the extent insurance is maintained, for the continued
coverage of Indemnitee under the Company’s directors’ and officers’ liability
insurance policies,

 

NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
serve the Company and its subsidiaries (including Centers) directly or, at its
request, another enterprise, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1.                                       Certain Definitions.

 

(a)                                  Affiliate:  as to any person, any other
person, directly or indirectly, controlling or controlled by or under direct or
indirect common control with such specified person.  For the purposes of this
definition, “control” when used with respect to any person means the power to
direct the management and policies of such person, directly or indirectly,
whether through the ownership of voting Securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

(b)                                 beneficial owner:  as defined in Rules 13d-3
and 13d-5 under Securities Exchange Act of 1934, as amended (the “Exchange
Act”), except that a person shall be deemed to have beneficial ownership of all
shares that such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time.  The term
“beneficially own” shall have a correlative meaning.

 

(c)                                  Board:  The Board of Directors of the
Company.

 

(d)                                 Change of Control:  the occurrence of any of
the following events:

 

(i)                                     any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), other than one or more Permitted
Holders, is or becomes the beneficial owner, directly or indirectly, of more
than 35% of the total voting power of the then outstanding Voting Securities of
the Company; provided, that no Change of Control shall be deemed to have
occurred under this paragraph (i) if the Permitted Holders either
(a) beneficially own (as defined above), directly or indirectly, (x) in the
aggregate more than 40% of the total voting power of the then outstanding Voting
Securities of the Company and (y) a greater percentage of the total voting power
of the then outstanding Voting Securities of the Company than any other person
or (b) have the right or ability by voting power, contract or otherwise to elect
or designate for election a majority of the Board;

 

--------------------------------------------------------------------------------

(1)  This Form of Indemnification Agreement is supplemented by the individual
information referenced in the Schedule at the end of this Exhibit.

 

--------------------------------------------------------------------------------


 

(ii)                                  during any period of two consecutive
years, individuals who at the beginning of such period constituted the Board
(together with any new members of the Board whose election by such Board or
whose nomination for election by the equityholders of the Company was approved
by a vote of the majority of the members of the Board then still in office who
were either members of the Board at the beginning of such period or whose
election or nomination for election was previously so approved including new
members of the Board designated in or provided for in an agreement regarding the
merger, consolidation or sale, transfer or other conveyance, of all or
substantially all of the assets of the Company, if such agreement was approved
by a vote of such majority of members of the Board) cease for any reason to
constitute a majority of the Board then in office;

 

(iii)                               the adoption by the holders of Capital Stock
of the Company of any plan or proposal for the liquidation or dissolution of the
Company by way of merger, consolidation or otherwise; or

 

(iv)                              the merger or consolidation of the Company
with or into another Person or the merger of another Person with or into the
Company, or the sale of all or substantially all the assets of the Company and
its subsidiaries, taken as a whole, to another Person (other than to a
subsidiary of the Company or to one or more Permitted Holders or any entity
controlled by one or more Permitted Holders), in which, in the case of any such
merger, consolidation or sale, the securities of the Company that are
outstanding immediately prior to such transaction and that represent 100% of the
aggregate Voting Securities of the Company are changed into or exchanged for
cash, securities or property; provided, that no Change of Control shall be
deemed to have occurred under this paragraph (iv) if pursuant to such
transaction the securities of the Company are changed into or exchanged for, in
addition to any other consideration, securities of the surviving Person that
represent immediately after such transaction, (a) at least 30% of the aggregate
voting power of the Voting Securities of the surviving Person and (b) a greater
percentage of the Voting Securities of the surviving Person than the percentage
of such Voting Securities beneficially owned by any other person.

 

(e)                                  Claim:  any threatened, pending or
completed action, suit or proceeding, or any inquiry or investigation, whether
instituted by the Company or any other party, that Indemnitee in good faith
believes might lead to the institution of any such action, suit or proceeding,
whether civil, criminal, administrative, investigative or other.

 

(f)                                    Expenses:  include attorneys’ fees and
all other costs, expenses and obligations paid or incurred m connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, be a witness in or participate in, any Claim
relating to any Indemnifiable Event.

 

(g)                                 Indemnifiable Event:  any event or
occurrence related to the fact that Indemnitee is or was a director, officer,
employee, agent or fiduciary of the Company, or is or was serving at the request
of the Company as a director, officer, employee, trustee, agent or fiduciary of
another corporation, partnership, joint venture, employee benefit plan, trust or
other enterprise, or by reason of anything done or not done by Indemnitee in any
such capacity.

 

(h)                                 Independent Legal Counsel:  an attorney or
firm of attorneys, selected in accordance with the provisions of Section 3, who
shall not have otherwise performed services for the Company or Indemnitee within
the last five years (other than with respect to matters concerning the rights of
Indemnitee under this Agreement, or of other indemnitees under similar indemnity
agreements).

 

(i)                                     Permitted Holders:  Ares Corporate
Opportunities Fund II, L.P., Ares Management, Inc., Ares Management LLC and
Ontario Teachers’ Pension Plan Board.

 

(j)                                     Potential Change in Control:  shall be
deemed to have occurred if (i) the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control;
(ii) any person (including the Company) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a Change in
Control; or (iii) the Board adopts a resolution to the effect that, for purposes
of this Agreement, a Potential Change in Control has occurred.

 

(k)                                  Reviewing Party:  any person or body
consisting of a member or members of the Board or any other person or body
appointed by the Board who is not a party to the particular Claim for which
Indemnitee is seeking indemnification, or Independent Legal Counsel.

 

(l)                                     Voting Securities:  any securities of
the Company, the holders of which vote generally in the election of directors.

 

2.                                       Basic Indemnification Arrangement. 
(a) In the event Indemnitee was, is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest
extent permitted by law as soon as practicable but to any event no later than
thirty days after written demand is presented to the Company, against any and
all Expenses, judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, judgments, fines, penalties or
amounts paid in settlement) of such Claim.  If so requested by Indemnitee, the

 

2

--------------------------------------------------------------------------------


 

Company shall advance to the fullest extent permitted by law (within two
business days of such request) any and all Expenses to Indemnitee (an “Expense
Advance”).  Notwithstanding anything in this Agreement to the contrary, prior to
a Change in Control Indemnitee shall not be entitled to indemnification pursuant
to this Agreement in connection with any Claim initiated by Indemnitee unless
the Board has authorized or consented to the initiation of such Claim.

 

(b)                                 Notwithstanding the foregoing, (i) the
obligations of the Company under Section 2(a) shall be subject to the condition
that the Reviewing Party shall not have determined (in a written opinion, in any
case in which the Independent Legal Counsel referred to in Section 2 hereof is
involved) that Indemnitee would not be permitted to be indemnified under
applicable law, and (ii) the obligation of the Company to make an Expense
Advance pursuant to Section 2(a) shall be subject to the condition that, if,
when and to the extent that the Reviewing Party determines that Indemnitee would
not be permitted to be so indemnified under applicable law, the Company shall be
entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse the
Company) for all such amounts theretofore paid; provided, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed).  If there has not been a Change in Control, the Reviewing Party shall
be selected by the Board, and if there has been such a Change in Control (other
than a Change in Control which has been approved by a majority of the Board who
were directors immediately prior to such Change in Control), the Reviewing Party
shall be the Independent Legal Counsel referred to in Section 2 hereof.  If
there has been no determination by the Reviewing Party or if the Reviewing Party
determines that Indemnitee substantively would not be permitted to be
indemnified in whole or in part under applicable law, Indemnitee shall have the
right to commence litigation in any court in the State of Delaware having
subject matter jurisdiction thereof and in which venue is proper seeking an
initial determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and the Company hereby consents to service of process and to appear in
any such proceeding.  Any determination by the Reviewing Party otherwise shall
be conclusive and binding on the Company and Indemnitee.

 

3.                                       Change in Control.  If there is a
Change in Control (other than a Change in Control which has been approved by a
majority of the Board who were directors immediately prior to such Change in
Control) then with respect to all matters thereafter arising concerning the
rights of Indemnitee to indemnity payments and Expense Advances under this
Agreement or any other agreement or Company By-Law now or hereafter in effect
relating to Claims for Indemnifiable Events, the Company shall seek legal advice
only from Independent Legal Counsel selected by Indemnitee and approved by the
Company (which approval shall not be unreasonably withheld).  Such counsel,
among other things, shall render its written opinion to the Company and
Indemnitee as to whether and to what extent the Indemnitee would be permitted to
be indemnified under applicable law.  The Company agrees to pay the reasonable
fees of the Independent Legal Counsel referred to above and to indemnify fully
such counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

4.                                       Establishment of Trust.  In the event
of a Potential Change in Control, the Company shall, upon written request by
Indemnitee, create a trust for the benefit of Indemnitee and from time to time
upon written request of Indemnitee shall fund such trust in an amount sufficient
to satisfy any and all Expenses reasonably anticipated at the time of each such
request to be incurred in connection with investigating, preparing for and
defending any Claim relating to an Indemnifiable Event, and any and all
judgments, fines, penalties and settlement amounts of any and all Claims
relating to an Indemnifiable Event from time to time actually paid or claimed,
reasonably anticipated or proposed to be paid, provided that in no event shall
more than $250,000 be required to be deposited in any trust created hereunder
(and no more than $1,000,000 in the aggregate with respect to any such trusts
created under this Agreement and all Indemnification Agreements with directors
and officers) in excess of amounts deposited in respect of reasonably
anticipated Expenses.  The amount or amounts to be deposited in the trust
pursuant to the foregoing funding obligation shall be determined by the
Reviewing Party, in any case in which the Independent Legal Counsel referred to
above is involved.  The terms of the trust shall provide that upon a Change in
Control (i) the trust shall not be revoked or the principal thereof invaded,
without the written consent of the Indemnitee, (ii) the trustee shall advance,
within two business days of a request by the Indemnitee, any and all Expenses to
the Indemnitee (and the Indemnitee hereby agrees to reimburse the trust under
the circumstances under which the Indemnitee would be required to reimburse the
Company under Section 2(b) of this Agreement), (iii) the trust shall continue to
be funded by the Company in accordance with the funding obligation set forth
above, (iv) the trustee shall promptly pay to Indemnitee all amounts for which
Indemnitee shall be entitled to indemnification pursuant to this Agreement or
otherwise, and (v) all unexpended funds in such trust shall revert to the
Company upon a final determination by the Reviewing Party or a court of
competent jurisdiction, as the case may be, that Indemnitee has been fully
indemnified under the terms of this Agreement.  The trustee shall be chosen by
Indemnitee.  Nothing in this Section 4 shall relieve the Company of any of its
obligations under this Agreement.

 

3

--------------------------------------------------------------------------------


 

5.                                       Indemnification for Additional
Expenses.  The Company shall indemnify Indemnitee against any and all expenses
(including attorneys’ fees and retainers) and, if requested by Indemnitee, shall
(within two business days of such request) advance such expenses to Indemnitee,
which are incurred by Indemnitee in connection with any action brought by
Indemnitee for (i) indemnification or advance payment of Expenses by the Company
under this Agreement or any other agreement or Company By-Law now or hereafter
in effect relating to Claims for Indemnifiable Events and/or (ii) recovery under
any directors’ and officers’ liability insurance policies maintained by the
Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advance expense payment or insurance recovery,
as the case may be.

 

6.                                       Partial Indemnity, Etc.  If Indemnitee
is entitled under any provision of this Agreement to Indemnification by the
Company for some or a portion of the Expenses, judgments, fines, penalties and
amounts paid in settlement of a Claim but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.  Moreover, notwithstanding any
other provision of this Agreement, to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any or all Claims relating
in whole or in part to an Indemnifiable Event or in defense of any issue or
matter therein, including dismissal without prejudice, Indemnitee shall be
indemnified against all Expenses incurred in connection therewith.

 

7.                                       Contribution.

 

(a)                                  Contribution Payment.  To the extent the
indemnification provided for under any provision of this Agreement is determined
(in the manner hereinabove provided) not to be permitted under applicable law,
the Company, in lieu of indemnifying Indemnitee, shall, to the extent permitted
by law, contribute to the amount of any and all Expenses, judgments, fines,
penalties and amounts paid in settlement (including all interest, assessments
and other charges paid or payable in connection with or in respect of such
Expenses, judgments, fines, penalties or amounts paid in settlement) of a Claim
by reason of (or arising in part out of) an Indemnifiable Event incurred or paid
by Indemnitee for which such Indemnification is not permitted.  The amount the
Company contributes shall be in such proportion as is appropriate to reflect the
relative fault of Indemnitee, on the one hand, and of the Company and any and
all other parties (including officers and directors of the Company other than
Indemnitee) who may be at fault (collectively, including the Company, the “Third
Parties”), on the other hand.

 

(b)                                 Relative Fault.  The relative fault of the
Third Parties and the Indemnitee shall be determined (i) by reference to the
relative fault of Indemnitee as determined by the court or other governmental
agency or (ii) to the extent such court or other governmental agency does not
apportion relative fault, by the Reviewing Party after giving effect to, among
other things, the relative intent, knowledge, access to information, and
opportunity to prevent or correct the relevant events, of each party, and other
relevant equitable considerations.  The Company and Indemnitee agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 7(b).

 

8.                                       Burden of Proof.  In connection with
any determination by the Reviewing Party or otherwise as to whether Indemnitee
is entitled to be indemnified or to contribution hereunder the burden of proof
shall be on the Company to establish that Indemnitee is not so entitled.

 

9.                                       No Presumptions.  For purposes of this
Agreement, the termination or conclusion of any claim, action, suit or
proceeding, by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law.  In addition, neither
the failure of the Reviewing Party to have made a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Reviewing Party that Indemnitee has
not met such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable law shall
be a defense to Indemnitee’s claim or create a presumption that Indemnitee has
not met any particular standard of conduct or did not have any particular
belief.

 

10.                                 Nonexclusivity, Etc. The rights of the
Indemnitee hereunder shall be in addition to any other rights Indemnitee may
have under the Company’s By-Laws or the Delaware General Corporation Law or
otherwise.  To the extent that a change in the Delaware General Corporation Law
(whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Company’s By-Laws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change.

 

11.                                 Liability Insurance.  To the extent the
Company maintains an insurance policy or policies providing directors’ and
officers’ liability insurance, Indemnitee shall be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any Company director or officer.

 

4

--------------------------------------------------------------------------------


 

12.                                 Period of Limitations.  No legal action
shall be brought and no cause of action shall be asserted by or in the right of
the Company against Indemnitee, Indemnitee’s spouse, heirs, executors or
personal or legal representatives after the expiration of two years from the
date of the occurrence of the events leading to such cause of action, and any
claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, that if any shorter period of limitations is
otherwise applicable to any such cause of action such shorter period shall
govern.

 

13.                                 Amendments, Etc.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

 

14.                                 Subrogation.  In the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee, who shall execute all papers
required and shall do everything that may be necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.

 

15.                                 No Duplication of Payments.  The Company
shall not be liable under this Agreement to make any payment in connection with
any Claim made against Indemnitee to the extent Indemnitee has otherwise
actually received payment (under any insurance policy, By-Law or otherwise) of
the amounts otherwise indemnifiable hereunder.

 

16.                                 Binding Effect, Etc. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, assigns, including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company, spouses, heirs,
executors and personal and legal representatives.  This Agreement shall continue
in effect regardless of whether Indemnitee continues to serve as an officer or
director of the Company or of any other enterprise at the Company’s request.

 

17.                                 Severability.  The provisions of this
Agreement shall be severable in the event that any of the provisions hereof
(including any provision within a single section, paragraph or sentence) are
held by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable in any respect, and the validity and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired and shall remain enforceable to the fullest extent
permitted by law.

 

18.                                 Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware applicable to contracts made and to be performed in such state
without giving effect to the principles of conflicts of laws.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date set forth above.

 

 

 

GNC HOLDINGS, INC.

 

 

 

 

 

By:

 

Its:

 

--------------------------------------------------------------------------------


 

 

INDEMNITEE

 

 

 

 

 

[Note 1]

 

--------------------------------------------------------------------------------


 

General Nutrition Centers, Inc. hereby unconditionally guarantees the due and
punctual payment and performance of all obligations of the Company under this
Agreement in accordance with the terms set forth herein.

 

 

GENERAL NUTRITION CENTERS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE

 

Schedule to Notes in Form of Indemnification Agreement

 

Name (Note 1)

 

Effective Date (Note 2)

 

 

 

Jeffrey P. Berger

 

March 28, 2011

Andrew Claerhout

 

May 14, 2009

Joseph Fortunato

 

March 16, 2007

Michael Hines

 

October 21, 2009

David B. Kaplan

 

March 16, 2007

Brian Klos

 

June 7, 2010

Johann O. Koss

 

March 25, 2011

Amy B. Lane

 

June 20, 2011

Romeo Leemrijse

 

May 14, 2009

Philip E. Mallott

 

July 19, 2012

Richard Wallace

 

July 14, 2010

 

--------------------------------------------------------------------------------